Citation Nr: 1430155	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

2.  Entitlement to service connection for scarring on both eyes/dry eyes.


REPRESENTATION

Appellant represented by:	David G. Rogers, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for scarring on both eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 1, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable initial rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By an August 2008 rating decision, the RO granted service connection for bilateral hearing loss, and awarded a noncompensable initial evaluation.  The Veteran filed a notice of disagreement in April 2009, alleging that he was entitled to a compensable rating for his bilateral hearing loss.  In July 2010, the RO issued a statement of the case, and in July 2010, the Veteran perfected his appeal.  However, during his May 2014 hearing before the Board, the Veteran withdrew his appeal regarding his claim of entitlement to a compensable initial evaluation for bilateral hearing loss.  He confirmed that he wished to proceed only with the issue of entitlement to service connection for a bilateral eye disability.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to a compensable initial evaluation for bilateral hearing loss, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable initial rating for bilateral hearing loss is dismissed.


REMAND

Initially, the Board observes that, since the RO last considered the Veteran's claim for entitlement to service connection for a bilateral eye disability in March 2013, the Veteran has submitted additional evidence without a waiver of RO consideration.  In that regard, a letter from A. Jeffries was received by the Board in December 2013, which is pertinent to the Veteran's appeal.  During the Veteran's May 2014 hearing before the Board, the Veteran waived RO consideration of that evidence.  However, after the Veteran's hearing before the Board, the Veteran submitted additional pertinent evidence in the form of private treatment records.  The Veteran has not submitted a waiver of RO consideration of that evidence.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received after the Veteran's hearing, and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, the Board observes that the Veteran underwent a VA examination with regard to the etiology of his bilateral eye disability in April 2010, and that the examiner opined that the Veteran's eye disability was not related to his active duty service because it is "related to age."  Although the examiner noted the Veteran's lay contentions that he experienced eye trauma during service, the examiner did not address this pertinent evidence in the opinion.  Moreover, the Veteran has also provided lay statements that he has had continuous eye symptoms since his in-service eye trauma.  However, the VA examiner did not address any of the Veteran's lay statements that he had symptoms during service and continuously since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Thus, the April. 2010 VA opinion is inadequate, and a new VA examination must be provided with consideration of the Veteran's lay statements.  Washington v. Nicholson, 19 Vet. App. 363 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA eye examination to determine the nature and etiology of any bilateral eye disability found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide the following opinion:

*Is it at least as likely as not (50 percent probability or greater) that any diagnosed bilateral eye disability is related to the Veteran's active duty service, to include his reported in-service eye trauma?

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing eye trauma and symptoms during service and continuously since service discharge.  For purposes of this examination, the examiner should presume the Veteran's lay statements to be credible.

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file, including the evidence received since the March 2013 statement of the case.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


